
	
		I
		112th CONGRESS
		2d Session
		H. R. 6385
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Ms. McCollum (for
			 herself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the United States Fish and Wildlife Service, in
		  coordination with the Army Corps of Engineers, the National Park Service, and
		  the United States Geological Survey, to lead a multiagency effort to slow the
		  spread of Asian Carp in the Upper Mississippi and Ohio River basins and
		  tributaries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Response to Asian Carp
			 Invasion Act.
		2.FindingsCongress finds the following:
			(1)The rapid spread
			 of several invasive species of Asian Carp in the Upper Mississippi River and
			 Ohio River basins and tributaries threatens ecosystems and billions of dollars
			 of economic activities connected to outdoor recreation in States throughout the
			 Midwest.
			(2)While Federal
			 efforts have focused on preventing the spread of Asian Carp into the Great
			 Lakes, there is growing recognition of the threat these invasive species pose
			 to other ecosystems in the Upper Mississippi and Ohio River basins.
			3.Multiagency
			 effort to slow the spread of Asian Carp in the Upper Mississippi and Ohio River
			 basins and tributariesThe
			 Director of the United States Fish and Wildlife Service, in coordination with
			 the Army Corps of Engineers, the National Park Service, and the United States
			 Geological Survey, shall lead a multiagency effort to slow the spread of Asian
			 Carp in the Upper Mississippi and Ohio River basins and tributaries by
			 providing high-level technical assistance, coordination, best practices, and
			 support to State and local government strategies to slow, and eventually
			 eliminate, the threat posed by Asian Carp. To the maximum extent practicable,
			 the multiagency effort shall apply lessons learned and best practices such as
			 those developed under the Management and Control Plan for Bighead, Black,
			 Grass, and Silver Carps in the United States, November 2007 and the Asian Carp
			 Control Strategic Framework.
		4.Report to
			 Congress
			(a)In
			 generalThe Director of the United States Fish and Wildlife
			 Service shall by December 31 of each year submit to the Subcommittee on
			 Interior, Environment, and Related Agencies of the Committee on Appropriations
			 and the Committee on Natural Resources of the House of Representatives a report
			 on the coordinated strategies established and progress made toward goals to
			 control and eliminate the Asian Carp in the Upper Mississippi and Ohio River
			 basins and tributaries.
			(b)ContentsThe
			 Director shall include in each report—
				(1)observed changes
			 in the range of Asian Carp in such waters during the 2-year period preceding
			 submission of the report;
				(2)a
			 summary of Federal agency efforts, including cooperative efforts with
			 non-Federal partners, to control the spread of Asian Carp in such
			 waters;
				(3)research needed
			 that could improve the ability to control such spread;
				(4)quantitative
			 measures that will be used to document progress in controlling such spread;
			 and
				(5)cross-cut
			 accounting of Federal and non-Federal expenditures to control such
			 spread.
				
